Citation Nr: 0815994	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Whether new and material evidence has been received that 
is sufficient to reopen a claim of entitlement to service 
connection for residuals of excision, brain tumor, 
chondrosarcoma in the left temporal and parasellar region, 
and residuals of fractures of the skull with cerebral 
contusion (also claimed as a benign growth due to an 
inservice fall).  

2.  Whether new and material evidence has been received that 
is sufficient to reopen a claim of entitlement to service 
connection for paralysis of cranial nerves III, IV, and VI, 
with optic atrophy and impaired eye movements of the left eye 
(claimed as impaired vision due to an inservice fall).  

3.  Whether new and material evidence has been received that 
is sufficient to reopen a claim of entitlement to service 
connection for ankylosis at L3-4, secondary to disc space 
infection (also claimed as limited motion in the lumbar spine 
due to an inservice fall).  

4.  Whether new and material evidence has been received that 
is sufficient to reopen a claim of entitlement to service 
connection for loss of skull, secondary to craniotomy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

1.  In a March 1974 decision, the RO denied service 
connection for residuals of excision of a brain tumor, 
chondrosarcoma in the left temporal and parasellar region, 
residuals of fractured skull with cerebral contusion.  It was 
held that the disorder was unrelated to service.  Notice was 
provided and there was no appeal.  This denial was confirmed 
in a July 1997 rating decision.  The veteran was notified of 
his procedural appellate rights in an August 1997 letter; 
however, he did not appeal the decision.  

2.  In a March 1974 decision, the RO denied service 
connection for paralysis of cranial nerves III, IV, and VI, 
with optic atrophy and impaired eye movements of the left 
eye.  It was held that the disorder was unrelated to service.  
Notice was provided and there was no appeal.  This denial was 
confirmed in a July 1997 rating decision.  The veteran was 
notified of his procedural appellate rights in an August 1997 
letter; however, he did not appeal the decision.  

3.  In a March 1974 decision, the RO denied service 
connection for ankylosis at L3-4, secondary to disc space 
infection.  It was held that the disorder was unrelated to 
service.  Notice was provided and there was no appeal.  This 
denial was confirmed in a July 1997 rating decision.  The 
veteran was notified of his procedural appellate rights in an 
August 1997 letter; however, he did not appeal the decision.  

4.  In a March 1974 decision, the RO denied service 
connection for loss of skull, secondary to craniotomy.  It 
was held that the disorder was unrelated to service.  Notice 
was provided and there was no appeal.  This denial was 
confirmed in a July 1997 rating decision.  The veteran was 
notified of his procedural appellate rights in an August 1997 
letter; however, he did not appeal the decision.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of excision 
of a brain tumor, chondrosarcoma in the left temporal and 
parasellar region, residuals of fractured skull with cerebral 
contusion, has not been received.  38 U.S.C.A. §§ 5104, 5108, 
7105 (2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2007).  

2.  New and material evidence to reopen the claim of 
entitlement to service connection for paralysis of cranial 
nerves III, IV, and VI, with optic atrophy and impaired eye 
movements of the left eye, has not been received.  
38 U.S.C.A. §§ 5104, 5108, 7105 (2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2007).  

3.  New and material evidence to reopen the claim of 
entitlement to service connection for ankylosis at L3-4, 
secondary to disc space infection, has not been received.  
38 U.S.C.A. §§ 5104, 5108, 7105 (2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2007).  

4.  New and material evidence to reopen the claim of 
entitlement to service connection for loss of skull, 
secondary to craniotomy, has not been received.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2005 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct, presumptive, and new and material basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the June 2005 VCAA letter mentioned above.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

New and Material

A review of the record reflects that the veteran's claim of 
service connection for the conditions on appeal was initially 
denied in March 1974 on the basis that the service treatment 
records were negative for residuals of a December 1951 fall 
from his bunk.  While he struck his head in this incident, it 
was determined that he incurred a mild brain concussion with 
no fracture of the skull.  Subsequently dated records, to 
include a separation examination report are negative for 
additional problems associated with this incident.  He was 
notified of the holding and did not appeal.

Also considered in 1974 were private records which show that 
the veteran fell many years after service in 1973 from a 
height of 8-9 feet and landed on his head.  He reported that 
he had had severe headaches since this injury.  He also 
reported blurred vision which had been present for 6 to 8 
years.  At this time, a brain scan was positive for a brain 
tumor, and a craniotomy was performed with removal of a 
chondrosarcoma.  VA examination in 1971 and 1973 shows that 
the veteran had impaired eye movements and partial optic 
atrophy.  An early cortical cataract was also noted.  This 
eye impairment was in the left eye only.  Private and VA 
records from 1973 also show ankylosis at L3-4, secondary to a 
disc space infection.  There was a loss of skull secondary to 
the craniotomy.  

It was the RO's determination that there were no chronic 
residuals of the inservice accident when the veteran fell 
from his bunk in 1951.  Instead, these conditions were 
initially demonstrated many years after service discharge.  
Moreover, there was no clinical evidence to show a 
relationship between these conditions and the veteran's 
military service.  

The record reflects that the veteran attempted to reopen his 
claims for "head" and "back" problems in May 1997.  In 
support of his claims, the veteran submitted duplicates of 
records considered by the RO in April 1974.  The RO, in a 
July 1997, rating decision, confirmed the previous denial.  
The veteran was informed of this decision in August 1997.  He 
did not appeal this decision, and it the last final denial of 
the veteran's claim.  38 U.S.C.A. § 7105(a) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his claim seeking to reopen in March 
2005, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
veteran's claims for service connection for the conditions on 
appeal.  The Board agrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the last final denial 
in 1997 included the veteran's claim, his service treatment 
records and post service private treatment records dated in 
1973, as well as VA records from 1971 and 1973.  

The evidence associated with the claims file subsequent to 
the RO's 1997 decision includes additional statements in 
support of the claims and duplicates of records already 
considered.  Specifically, no additional medical evidence 
(not already of record) has been received.  

The veteran's statements reiterate his contentions that 
service connection is warranted for residuals of an inservice 
head injury, to include residuals of excision of a brain 
tumor, paralysis of various cranial nerves, a lumbar spine 
disorder, and loss of skull sue to the craniotomy, in that 
these conditions resulted from the inservice head injury.  
Such statements are not considered new or material as this 
contention was considered at the time of the previous denial 
in 1997.  

Medical records received into the claims file are duplicates 
of inservice treatment records.  They are cumulative of prior 
records which reflect that the veteran suffered a mild 
concussion of the head in 1951 with no fracture and with no 
chronic residuals.  These records do not include a nexus to 
associate current residuals of a craniotomy and disorders of 
the left eye and low back to military service.  This evidence 
is not relevant or probative and does not raise a reasonable 
possibility of substantiating the claims.  Thus, the claims 
are not reopened.  



	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been received that is 
sufficient to reopen a claim of entitlement to service 
connection for residuals of excision, brain tumor, 
chondrosarcoma in the left temporal and parasellar region, 
and residuals of fractures of the skull with cerebral 
contusion (also claimed as a benign growth due to inservice 
fall).  

New and material evidence has not been received that is 
sufficient to reopen a claim of entitlement to service 
connection for paralysis of cranial nerves III, IV, and VI, 
with optic atrophy and impaired eye movements of the left eye 
(claimed as impaired vision due to an inservice fall).  

New and material evidence has not been received that is 
sufficient to reopen a claim of entitlement to service 
connection for ankylosis at L3-4, secondary to disc space 
infection (also claimed as limited motion in the lumbar spine 
due to an inservice fall).  

New and material evidence has not been received that is 
sufficient to reopen a claim of entitlement to service 
connection for loss of skull, secondary to craniotomy.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


